         Case 1:09-cr-00909-DC Document 15 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                  :          ORDER

            - against -                   :          09 Cr. 909-1 (DC)

RIGOBERTO RENTERIA-ANDRADE,               :

                        Defendant.        :

- - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

            The conference scheduled for July 13, 2020 is hereby

adjourned until Monday, August 3, 2020, at 1 p.m.            On consent of

the parties, in light of current circumstances, and in the

interest of justice, the time until August 3, 2020, is excluded

for speedy trial purposes.       The Court will update the parties

with instructions to participate in the teleconference.

            SO ORDERED.

Dated:      New York, New York
            July 13, 2020



                                          ___s/Denny Chin______________
                                          DENNY CHIN
                                          United States Circuit Judge
                                          Sitting by Designation
